CHIUS DANIEL                01-15-00382-CR
 §           6                 HARRIS COUNTY DISTRICT CLERK
          S

                                                                                FILED IN
April 15,2015                                                            1st COURT OF APPEALS
                                                                             HOUSTON, TEXAS
TOM ABBATE                                                               4/22/2015 10:12:46 AM
ATTORNEY OF RECORD                                                       CHRISTOPHER A. PRINE
440 LOUISIANA, SUITE 200                                                          Clerk
HOUSTON TEXAS 77002

Defendant’s Name: ELIO RAUL TRIGO

Cause No: 1931972

Court: CCCL #4

Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 04/08/2015
Sentence Imposed Date: 03/31/2015
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: TOM ABBATE



Sincerely,


/s/ N. Salinas
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

     AMANDA FAZIL



This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O. Box 4651 Houston, Texas 77210-4651
                                                                                                           ziÿ
                                                                                                            w
4

                                              NO. 1931972
                                                                                                   V9-
    THE STATE OF TEXAS                               §     IN THE COUNTY COURT
                                                     §
    V.                                               §     AT LAW NUMBER 4
                                                     §
    ELIO TRIGO                                       §     HARRIS COUNTY, TEXAS


                                           NOTICE OF APPEAL

    TO THE HONORABLE JUDGE OF SAID COURT:

           Now comes ELIO TRIGO, Applicant, in the above styled and numbered cause, and gives

    this written notice of appeal to the Court of Appeals of the State of Texas from the judgment herein

    rendered against Applicant.

                                                      Respectfully si



                                                           ABB.
                                                     440 LOUISIANA, STE 200
                     Chris Daniel
                     District Clerft                 HOUSTON, TX 77002
                                                     OFFICE: (713) 223-0404
                                                     FAX: (800) 501-3088
            Time:                                    tom@tomabbatelaw.com
                     Harris County. Toys
            By.                                      SBOT# 24072501
                         Oe
                                                     ATTORNEY FOR DEFENDANT
/*
                                         CERTIFICATE OF SERVICE

            This is to certify that on      HM                    _, 2015, a true and correct copy

     of the above and foregoing document was served on the District Attorney's Office, HARRIS

     County, by hand delivery.




                                                   )M ABBATE.
i




                                                NO. 1931972

     THE STATE OF TEXAS                                      IN THE COUNTY COURT
                                                       §
     V.                                                §     AT LAW NUMBER 4
                                                       §
     ELIO TRIGO                                        §     HARRIS COUNTY, TEXAS


             TRIAL COURT'S CERTIFICATION OF DEFENDANT’S RIGHT OF APPEAL

              I,   JfcKr,                 judge of the trial court certify this criminal   case is not a plea-

     bargain cas<      the Defendant has the right of appeal.



      fudj                                              Date Signed

     I have receivedÿ copy of the certification. I have also been informed of mv rights concerning my
     appeal in this/criminal case, including any right to file a pro se petition for discretionary review
     pursuant to j(ukÿ 68 of the Texas Rule of Appellate Procedure. I have been admonished that my
     attorney rrmstmail a copy of the Court of Appeal's judgment and opinion to mv last known address
     and that 16ave only 30 days in which to file a pro se Petition for Discretionary Review in the Court
     of Appeals. I acknowledge that, if I wish to appeal this case and if I am entitled to do so, it is my
       duty to inform my appellate attorney, by written communication, of any change in the address at
       which I am currently living or any change in my current prison unit. I understand that, begausg*
    :;j;.pJfÿppellate deadlines, if I fail to timely inform my appellate attorney o£ any change in  >s,
       I may lose.the opportunity to file a pro se Petition for DiscretkiraÿKeview.


                                                       Lsf/--  _
yEÿO TRIGO, Defendant                                  ]£>M ABBATE        /
     ID Number:                                         440 LOUISIANA STE 200
                                                        HOUSTON, TX 77002
                                                        OFFICE: (713) 223-0404
                            , Texas                     FAX: (800) 501-3088                     Ch
                                                                                               °l‘tr
                                                       tom@tomabbatelaw.com
                                                                 24072501         77'*>;

     "A defendant in a criminal case has the right of appeal to a court of appeals         4]jese nttteaoji
     a plea bargain case - that is, a case in which a defendant's plea was guilty or nolo coi
     the punishment did not exceed the punishment recommended by the prosecutawnd agreed to by
     the defendant - a defendant may appeal only: (A) those matters that wer£railecaj?y yyifty
     motions filed and ruled on before trial, or (B) after getting the trial court's permiÿfojfe fiamjÿaT"
                                                                                                C C erk
     Texas Rule of Appellate Procedure 25.2(a)(2).
                                                                                           Ap1 #$2015
                                                                                Time:.
                                                                               By.
                                                                                                Deputy
                                        CAUSE NO. 1931972


THE STATE OF TEXAS                                               IN THE          DISTRICT COURT

VS.                                                              COUNTY CRIMINAL COURT AT

ELIO TR1GO                                                       LAW NO. 4
  (Name of Defendant)

AKA                                                              OF HARRIS COUNTY, TEXAS



                          CERTIFICATE OF FAILURE TO FILE MARK


       The below named Deputy District Clerk hereby certifies that the attached TRIAL COURT'S

CERTIFICATION OF DEFENDANT’S RIGHT TO APPEAL was not file marked or properly file marked at

the time it was received. The document would have been file marked on 04/08/15 had it been file marked

timely. DOCUMENT WAS NOT FILED MARK WHEN FILED WITH CUSTOMER SERVICE



                                                  CHRIS DANIEL
                                                  District Clerk, Harris County, Texas


Date: 04/13/15                                    By
                                                  Deputy

                                                                                  c;           Y&
                                                                                                 4k

                                                                                ts\           •*>/
     >


         APPEAL CARD

     i'f-&                                    Cause No.
3L>:              The State of Texas
                                               \Qÿcn3

                          Vs


Date Notice
Of Appeal:    _                               . .
Presentation:                        Vol..          Pg-.

Judgment:                            Vol..          Pg*.

Judge Presiding        ACWN         Vkÿ   i


Court Reporter               On CÿA           folZ-* l
Court Reporter
Court Reporter

Attorney
on Trail             QjaJi

Attorney
on   Appeal         VCMVX          v\V~VtX.\ÿ.

         Appointed.                   Hired.
Offense           Tx x\ \
Jury Trail:                 Yes.              No

Punishment
Assessed   _                       &L2
                             5 cr-ecirf
            _
Companion Cases
(If Known)

Amount of
Appeal Bond             .    a£>CP
Appellant
Confined:                   Yes.              No   _ ,

Date Submitted
To Appeal Section                    AVÿtS>
Deputy Clerk.                  ~TWiÿ
                                                    W